Title: To George Washington from Lieutenant Colonel Benjamin Flower, 1 May 1779
From: Flower, Benjamin
To: Washington, George



Sir
Philad: 1 May 1779

I once more take the liberty of addressing your Excellancy on the subject of my private concerns which I am now sensible I have too long neglected. But your benevolent disposition will not suffer any distance of time to exclude from Justice, an Officer who has had the Honor of serveing under You.
As a general arrangement of the Officers of the army is now on the Carpet, it appears to be the most proper time to state my own claims to rank therein.
Your Excellancy will be pleased to permit me to observe, that on the 16th July 1776 I was appointed by the Congress Commissary of Military Stores for the Flying Camp in the Army of the United States, in which capacity and that of Assist. Qur Masr Genl I acted til the close of that year. At the battle of Princeton by order of General Mercer I took the command of the artilery which wass first brought up to action.
Soon affter the arrival of the Army at Morristown your Excellancy thought proper to make an Arrangement for the Department of Military Stores, to order a Corps of Artificers to be raised, and the Works at Carlisle to be established. The execution of this Arduous business you was pleased to commit to me, and by a Commission dated 16th Jany 1777, to appoint me Commissary Genl of Mily Stores, with the Rank of Lieut. Colonel in the Army of the United States. But previous to this, and in the interval between the Battles of Trenton and Princeton, I had the honor of receiveing an open Letter from Genl Mercer, recommending Me in such termes, to the command of a Regt of Artilery, as gave me every reason to suppose I might obtain it. this letter wass deliverd to Genl Knox to be handed to your Excellancy. As the service of the Artilery wass of all others the most agreable to me, I was anxious for an appointment in it yet upon being urged to take charge of the Department of Mily Stores, as an office in which I could render essential services to the States, I willingly sacrificed my own inclinations to the Public Interest, being assured at the same time by General Knox that my quiting the field would not prejudice my rank in the Army.

Haveing applied to the Board of War for a Commission of Colonel of Artilery, they on the 12th Novr 1777, wrote a letter (which I have the honor to transmit herewith) incloseing a blank commission refering the matter to your Excellancy. But the movement of the Army and hurry of business in Camp, with my sickness soon after, prevented any thing being done.
Were I to claim what from the declarations made me at Morristown might be deemed my right, it would be for the precedency of any Colonel of Artilery in the Service: But I am aware those Gentlemen who were then field Officers, have since that time commanded regt in the field, and perhaps consider’d me as acting altogether in a civil Department, might take umbrage at it; and as my aims have ever been to promote, not impede the public service, I shall be silent on this head. But I hope I shall not be Thought presumptious or vain in asking for a Commission of Colonel of Artilery artificers, with the rank of Colonel of Artilery in the Army from the time that the arrangement of Colonels of Artilery early in 1777 took place.
For any further information relative to my claim and that I may not be more tedious, I beg leave to refer your Excellancy to Genl Knox: Only observeing, that when my commision wass dated on the 16th Jany 1777, I understood from him there was not one Colonel of Artilery, himselfe excepted; which he assigned as a reason why the rank only of Lieut. Colonel of Artilery could be granted to me; but that when the arrangement of Officers took place I should rise in the line of course: I acquiesced. But in the filling ⟨of⟩ my Commission the words “of Artilery” were omitted, ⟨wh⟩ich I mentioned to Mr Tilghman; but he said he could not alter it; and being ordered away the next day to Philad., I slipt the ocasion, and the alteration wass never made.
Copies of the forementioned commissions I have the honor to inclose to your Excellancy. And am, With the greatest Respect Your Very Hume Sert
Benj: Flower
